Citation Nr: 1536040	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected degenerative joint disease of the right thumb and hand prior to June 4, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected degenerative joint disease of the left thumb and hand prior to June 4, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Hartford Regional Office (RO).  

In a January 2011 rating decision, the RO continued the Veteran's 30 percent rating for PTSD, as well as separate 10 percent ratings for degenerative joint disease of the bilateral hands and thumbs.  

In a March 2012 rating decision, the Veteran's disability rating for PTSD was increased to 50 percent effective January 9, 2012.  That same month, the Veteran's then-representative submitted a statement withdrawing the issue of an increased evaluation for PTSD.

In a February 2013 statement, the Veteran's then-representative filed a claim seeking an increase for his PTSD.  In a June 2013 rating decision, the RO continued the Veteran's 50 percent rating.  In July 2013, the Veteran filed a Notice of Disagreement on the issue of an increased rating for his PTSD, and he filed a claim for entitlement to TDIU.  In a March 2014 rating decision, the RO denied entitlement to TDIU.  In April 2014, the Veteran's current representative filed a Notice of Disagreement as to the denial of TDIU. 

In an October 2014 decision, the RO increased the disability ratings for the Veteran's bilateral hand disabilities to 20 percent, effective June 4, 2014.  In November 2014, the Veteran's representative argued that separate 10 percent ratings should be assigned for the Veteran's index and long fingers, and the RO should consider whether the Veteran's bilateral hand disabilities warrant special monthly compensation for loss of use, as the representative stated there was evidence of inability to grasp and manipulate fine objects with each hand.

In an April 2015 rating decision, the Veteran's disability rating for PTSD was increased to 70 percent effective November 6, 2014.  The Veteran's prostate cancer disability rating was also increased to 60 percent effective October 24, 2014.  In an April 2015 Notice of Disagreement, the Veteran contested the effective dates of his PTSD and prostate cancer disability ratings increases.  He argued that the 70 percent evaluation of his PTSD should be effective February 5, 2013.  Further, the Veteran maintained that the 60 percent evaluation for residuals of prostate cancer should be effective December 6, 2013.  Lastly, the Veteran maintained that he should have been granted entitlement to TDIU effective from February 5, 2013, the date of his claim for increase of PTSD.  

In a June 2015 rating decision, the RO granted the Veteran's requests for earlier effective dates for the 70 percent evaluation of PTSD effective February 5, 2013, as well as the 60 percent evaluation for residuals of prostate cancer effective December 6, 2013.  As this rating action resulted in a full grant of the particular benefits sought, the earlier effective date issues are not before the Board.

As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran was not awarded the maximum rating for his PTSD and bilateral hand and thumb disabilities, the issues remain in appellate status and have been characterized as shown above.

In his December 2011 substantive appeal (VA Form 9), the Veteran initially requested a Board hearing.  However, the Veteran later withdrew that request in a January 2015 statement.

As noted above, the issues of entitlement to special monthly compensation for the loss of use of the hands have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Board acknowledges that the issue of TDIU has not been perfected, and is not yet certified to the Board; however, the record includes a July 2015 VA examiner's opinion stating the Veteran "would less likely be employable" in any manner requires use of his hands prior to November 6, 2014.  Thus, a claim for a TDIU has been raised by the record and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in June 2014 for his bilateral hand and thumb disabilities.  At the examination, the Veteran reported experiencing painful flares in the first and second metacarpophalangeal (MCP) joints to a degree of 10/10 in both hands with flexing thumbs and index fingers at the metacarpophalangeal joints.  The Veteran stated he feels as if the joints lock up and he has associated stiffness, weakness, fatigue, and lack of endurance.  The Veteran states that flares occur several times per day and last until he moves his hands to the neutral position.  He stated that flares affect the ability to hold/grip objects, use his hands to manipulate tools, grip/turn a wheel, open/close doors with handles, or use writing utensils.  

The June 2014 VA examiner concluded there was insufficient evidence or objective examination findings that would provide a reliable prediction of the Veteran's decreased functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Based on the available evidence and exam findings, the VA examiner concluded it was not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.

In this case, the VA examiner did not adequately explain the basis of her inability to render an opinion as to whether the Veteran experiences additional loss of function during flare-ups.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The VA examiner's lack of rationale for the opinion leaves unclear the reason why the examiner could not give an opinion as to the extent that joint function is additionally limited during flare-ups, especially in light of the Veteran's statements reporting the impact of his flare-ups.  On remand, the Veteran should be afforded a new VA examination which adequately addresses the Veteran's reports of flare-ups and provides an assessment of the additional loss of function.

In a November 2014 statement, the Veteran's representative maintains that there is evidence in the record which shows the Veteran is unable to grasp and manipulate fine objects with each hand.  The Board notes that the Rating Schedule does not appear to contemplate such functional limitations in the Veteran's bilateral hand and thumb disabilities.  On remand, the AOJ should specifically consider whether referral for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

On remand, a VA examiner should also provide supplemental comment on the functional impact of the Veteran's service-connected disabilities, which in turn will assist the Board in additionally determining whether he is derivatively entitled to a TDIU.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Concerning the latter, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

As detailed above, the Veteran filed a Notice of Disagreement in July 2013 disputing the June 2013 rating decision which continued the Veteran's 50 percent disability rating for PTSD.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Then schedule the Veteran for another VA compensation examination reassessing the severity of his service-connected degenerative joint disease of the bilateral hands and thumbs, including the functional impact, to assist the Board in additionally determining whether TDIU is warranted.  The claims file, including a complete copy of this remand and all other pertinent records, must be made available to the examiner for review.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral hand and thumb disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his functional impairment, if any. 

Specifically, the examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected disabilities (PTSD; residuals of prostate cancer; degenerative joint disease, bilateral thumbs and hands; tinnitus; diabetes mellitus; peripheral neuropathy, bilateral lower extremities; erectile dysfunction; hearing loss; scar, right knee) on his ability to obtain and retain employment.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Issue a Statement of the Case for the issue of an increased rating for PTSD.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

5.  Then re-adjudicate the Veteran's claims for ratings higher than 20 percent for bilateral degenerative joint disease of the hands and thumbs.  The AOJ should specifically address whether referral for extraschedular consideration of the Veteran's bilateral hand and thumb disabilities is warranted.  Also adjudicate the derivative claim of entitlement to a TDIU.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




